DETAILED ACTION
This action is in response to communication(s) filed on 2/12/2021
Claims 1-20 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talebi Fard et al. (US 2020/0228936) hereafter Talebi.

Regarding claim 1, Talebi discloses an apparatus comprising: 
memory to store configuration parameters for configuring a user equipment (UE) for a fifth-generation (5G) local area network (LAN) service, wherein the configuration parameters include: a data network name (DNN) to access a private network and an authorized quality of service (QoS) parameter (see Talebi; [0053, 0068]; the 5GC may provide policy information from the PCF 135 to the UE 100. In an example, the policy information may comprise: access network discovery and selection policy, UE 100 route selection policy (URSP), SSC mode selection policy (SSCMSP), network slice selection policy (NSSP), DNN selection policy, non-seamless offload policy. Further, the 5G QoS model may support a QoS flow based framework as depicted in example FIG. 7. The 5G QoS model may support both QoS flows that require a guaranteed flow bit rate and QoS flows that may not require a guaranteed flow bit rate.); and 
processing circuitry, coupled with the memory, to: 
retrieve the configuration parameters from the memory (see Talebi; [0124]; a UE 100 triggered service request procedure may be used by a UE 100 in CM-IDLE state to request the establishment of a secure connection to an AMF 155.  he service request procedure may be used to activate a user plane connection for an established PDU session. The service request procedure may be triggered by the UE 100 or the 5GC, and may be used when the UE 100 is in CM-IDLE and/or in CM-CONNECTED and may allow selectively to activate user plane connections for some of the established PDU sessions); 
generate a message that includes the configuration parameters (see Talebi; [0139]; if the UP activation of the PDU session may be accepted by the SMF 160, based on the location info received from the AMF 155, the SMF 160 may check the UPF 110 Selection 1025 criteria); and 
encode the message for transmission to the UE via non-access stratum (NAS) signaling (see Talebi; [0064]; a NAS signaling connection establishment function may be provided by the UE 100 and the AMF 155 to establish the NAS signaling connection for the UE 100 in CM-IDLE 600 state).

Regarding claim 2, Talebi discloses the apparatus of claim 1, wherein the configuration parameters further include a time of service activation (see Talebi; [0118]; If the AMF 155 notifies the mobility restrictions (e.g. UE 100 location) to the PCF 135 for adjustment, or if the PCF 135 updates the mobility restrictions itself due to some conditions (e.g. application in use, time and date), the PCF 135 may provide the updated mobility restrictions to the AMF 155)).

Regarding claim 3, Talebi discloses the apparatus of claim 1, wherein the configuration parameters are to configure the UE for a 5G LAN service for Internet protocol (IP) communication (see Talebi; [0075]; a PDU connectivity service may provide exchange of PDUs between a UE 100 and a data network. A PDU session may be an association between the UE 100 and the data network, DN 115, that may provide the PDU connectivity service. The type of association may be IP, Ethernet and/or unstructured).

Regarding claim 4, Talebi discloses the apparatus of claim 3, wherein the configuration parameters further include: credentials to authenticate with the private network, an IP address or prefix, a domain name service (DNS) server name or address, a support indicator for dynamic DNS, a dynamic host configuration protocol (DHCP) server address, or a proxy call session control function (P-CSCF) address (see Talebi; [0139]; the static IP address/prefix, SSC mode selected for the PDU session, UE 100 subscription profile in UDM 140, DNAI as included in the PCC rules, local operator policies, S-NSSAI, access technology being used by the UE 100, UPF 110 logical topology, and/or the like).

Regarding claim 5, Talebi discloses the apparatus of claim 1, wherein configuration parameters are to configure the UE for a 5G LAN service for Ethernet communication (see Talebi; [0075]; a PDU connectivity service may provide exchange of PDUs between a UE 100 and a data network. A PDU session may be an association between the UE 100 and the data network, DN 115, that may provide the PDU connectivity service. The type of association may be IP, Ethernet and/or unstructured).

Regarding claim 6, Talebi discloses the apparatus of claim 5, wherein the configuration parameters further include: 
an indication of support for an Institute of Electrical and Electronics Engineers (IEEE) 802.1Q operation to provide access to virtual networks and QoS support, an IEEE 802.1Q virtual LAN identifier (VID) tag for a virtual network associated with the DNN, a generic public subscription identifier (GPSI) or subscription permanent identifier (SUPI) associated with an IEEE 802.1Q tag, an indication of address resolution protocol (ARP) support in the private network, or a maximum number of Ethernet addresses reachable via the UE (see Talebi; [0236]; when Ethernet communication is employed, the configuration information may comprise credentials for secondary (PDU Session-level) authentication with a AAA server in the 5G LAN, indication of support of IEEE 802.1Q operation providing access to multiple virtual networks and QoS tagging support, 5GLAN identifiers for 5GLANs associated with the DNN e.g., IEEE 802.1Q VID tags for virtual 802.1Q networks associated with the DNN, list of GPSIs (or SUPIs) associated with one or more IEEE 802.1Q tag(s), authorized QoS (e.g., in terms of 5QIs or IEEE 802.1Q PCP values), indication of ARP (Address Resolution Protocol) support in the 5G LAN, indication of Spanning tree protocol support in the 5G LAN, maximum number of Ethernet addresses reachable via the UE (e.g., a configuration parameter may be employed to limit the volume of reporting from the PSA to the PCF on per MAC address), time of service activation indicating to the UE when it may start using the configured information for access to the 5G LAN-type service).

Regarding claim 7, Talebi discloses the apparatus of claim 1, wherein the message is generated via a policy control function (PCF) (see Talebi; [0053]; the 5GC may provide policy information from the PCF 135 to the UE 100. In an example, the policy information may comprise: access network discovery and selection policy, UE 100 route selection policy (URSP), SSC mode selection policy (SSCMSP), network slice selection policy (NSSP), DNN selection policy, non-seamless offload policy).

Regarding claim(s) 8-13 and 14-20, do(es) not teach or further define over the limitation in claim(s) 1-6 and 1-7 respectively.  Therefore claim(s) 8-13 and 14-20 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-6 and 1-7 respectively.


Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456